IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: R.E.M., A MINOR      : No. 566 MAL 2016
                                         :
                                         :
PETITION OF: R.E.M., A MINOR             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.